Citation Nr: 0942375	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.  

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to October 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for hearing 
loss and tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision. 

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of combat-related noise exposure in 
Vietnam.  Specifically, he asserts that he suffered acoustic 
trauma while serving in Vietnam from April 1968 to December 
1968 as part of the 4th of the 21st, 11th Light Infantry 
Brigade, America Division.  A review of the Veteran's service 
personnel records shows that he was stationed in Hawaii from 
October 1967 to April 1968, and in Vietnam thereafter from 
April 1968 to December 1968.  While in Vietnam, the Veteran 
was assigned to the HHC 4th Battalion 21st Infantry 11th 
Infantry Brigade, where his principle duty was as a Supply 
Specialist.  The Veteran was awarded the Army Commendation 
Medal, Vietnam Service Medal and the Vietnam Campaign Medal.  
None of these awards are definitive indicators of combat 
service.

The Board finds that this case must be remanded for further 
evidentiary development with respect to the Veteran's claimed 
combat noise exposure. On remand, the Agency of Original 
Jurisdiction (AOJ) should make reasonable efforts to verify 
the Veteran's purported noise exposure by obtaining his unit 
records for the relevant time period.  Alternative sources of 
evidence should also be explored. 

Following the issuance of the December 2006 supplemental 
statement of the case (SSOC), the Veteran submitted the 
report of a February 2008 audiological evaluation at the VA 
Medical Center (VAMC) in Dayton, Ohio. The report indicates 
that the veteran is scheduled to report to clinic for fitting 
of binaural hearing aids.  Given that the Veteran is shown to 
be receiving current treatment from VA for his claimed 
disabilities and there are no other VA medical records on 
file, the Board finds that an effort should be made to obtain 
any outstanding records.

Following the aforementioned evidentiary development, the 
Veteran should be scheduled for a VA audiological examination 
to assess the current nature and etiology of his claimed 
disabilities, particularly in light of the August 2006 
medical statement from P. Grice, M.D., which reflects the 
opinion that it is reasonable to attribute the Veteran's 
hearing loss to his inservice noise exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) concerning the assignment of 
disability ratings and effective dates. 

2.  The AOJ should also obtain any outstanding 
records of audiological treatment from the VA 
Medical Center in Dayton, Ohio.

3.  The AOJ should then attempt to verify the 
Veteran's claimed combat noise exposure through the 
appropriate channels, to include the JSRRC.  
Specifically, a request should be made to locate 
unit records for the HHC 4th Battalion 21st Infantry 
11th Infantry Brigade from April 1968 to December 
1968.  JSRRC should be provided with all pertinent 
information, to include copies of personnel 
records, units of assignment, and the Veteran's 
statements describing his combat noise exposure.  
If more details are required to conduct such a 
search, the Veteran should be urged to provide the 
necessary information.  The results of such 
request, whether successful or unsuccessful, should 
be documented in the claims file, and the Veteran 
informed of any negative results. 

4.  Thereafter, the AOJ should schedule the Veteran 
for a VA audiological examination to assess the 
current nature and etiology of his bilateral 
hearing loss and tinnitus.  The entire claims file 
must be made available to the examiner prior to the 
examination, and the examiner must note in the 
examination report that the evidence in the claims 
file has been reviewed.  After reviewing the file, 
the examiner should render an opinion as to whether 
the Veteran has a bilateral hearing loss disability 
and tinnitus that is at least as likely as not 
(i.e., to at least a 50:50 degree of probability) a 
result of active military service to include 
claimed noise exposure in Vietnam from April 1968 
to December 1968 or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  In doing so, the examiner should 
comment on the August 2006 medical statement from 
P. Grice, M.D., which reflects the opinion that it 
is reasonable to attribute the Veteran's hearing 
loss to his inservice noise exposure.  A complete 
rationale should be provided for any opinion given.

5. Finally, the AOJ should readjudicate the claims 
of entitlement to service connection for a 
bilateral hearing loss disability and tinnitus.  If 
the benefits sought on appeal are not granted, the 
Veteran and his representative should be furnished 
an SSOC and afforded a reasonable opportunity to 
respond before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




